


110 HR 715 IH: Annie Fox

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 715
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Ms. Woolsey (for
			 herself, Mr. Ortiz,
			 Mr. Burton of Indiana,
			 Mr. McNulty,
			 Mr. Watt, Ms. Bordallo, Ms.
			 Lee, Mr. Grijalva,
			 Mr. Boswell,
			 Mrs. Capps,
			 Mr. Reyes,
			 Mr. McCotter,
			 Mr. Boucher,
			 Mrs. Davis of California,
			 Ms. Ros-Lehtinen,
			 Mr. Hastings of Florida,
			 Mrs. Capito,
			 Mr. Schiff,
			 Mr. Tierney,
			 Mr. McIntyre,
			 Mr. Kildee,
			 Ms. Kaptur,
			 Mr. Cooper,
			 Ms. Harman,
			 Mr. Scott of Georgia,
			 Mr. Gutierrez,
			 Ms. Hooley,
			 Mr. Meeks of New York,
			 Ms. Zoe Lofgren of California,
			 Mr. Berman, and
			 Mr. Cummings) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide funding for programs at the National Institute
		  of Environmental Health Sciences regarding breast cancer in younger women, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Annie Fox
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Breast cancer is a
			 serious health concern for all women, striking more women in the world than any
			 other type of cancer other than skin cancer.
			(2)In the past 50
			 years, women’s lifetime risk of breast cancer has nearly tripled in the United
			 States.
			(3)Despite notable
			 progress in efforts to expand knowledge of breast cancer and its causes, there
			 is still much to learn, and financial resources are needed to accomplish this
			 goal.
			(4)Broadening the
			 scope of current research to include underrepresented populations, in
			 particular women who are 15 to 40 years of age, is necessary to have a
			 comprehensive understanding of breast cancer and the long-term health effects
			 of cancer treatments on younger women.
			(5)Breast cancer is a
			 leading cause of cancer death in women who are 15 to 40 years of age.
			(6)Approximately
			 11,000 women under the age of 40 will be diagnosed with breast cancer this
			 year, of which nearly 1,300 will die.
			(7)There are nearly
			 250,000 women in the United States under the age of 40 currently living with
			 breast cancer.
			(8)Breast cancer
			 tends to be more aggressive in younger women than in their post-menopausal
			 counterparts due to the lack of appropriate diagnostic tools and screening
			 devices, and inadequate education about the disease among younger women and the
			 medical community.
			(9)Because younger
			 women’s cancers are generally more aggressive, they typically have lower
			 survival rates than their post-menopausal counterparts.
			(10)Younger women
			 with breast cancer are confronted with many issues that their post-menopausal
			 counterparts do not face, including the possibility of early menopause,
			 pregnancy after diagnosis, generally more advanced cancers at diagnosis, and
			 higher mortality rates.
			(11)Younger women are
			 virtually excluded from breast cancer studies, most of which are conducted on
			 women over the age of 45.
			3.Programs at niehs
			 regarding breast cancer in younger womenSubpart 12 of part C of title IV of the
			 Public Health Service Act (42 U.S.C.
			 285l et seq.; relating to the National Institute of Environmental Health
			 Sciences) is amended by adding at the end the following:
			463C.Programs regarding breast cancer in
		  younger women(a)Expansion and
				coordination of activitiesThe Director of the Institute shall
				expand, intensify, and coordinate the activities of the Institute regarding
				breast cancer in younger women.
					(b)ResearchIn carrying out
				subsection (a), the Director of the Institute shall provide for an expansion
				and intensification of the conduct and support of basic and clinical research
				on the causes, prevention, detection, treatment, and long-term effects of
				breast cancer in younger women, including the long-term effects of
				treatment.
					(c)Information and
		  educationIn carrying out
				subsection (a), the Director of the Institute shall provide for an expansion
				and intensification of the conduct and support of information and education
				programs for health professionals and the public regarding breast cancer in
				younger women.
					(d)ReportsThe Director of
				the Institute shall prepare, for inclusion in the biennial report submitted
				under section 403, a report that includes a description of the activities of
				the Institute under this section, and such other comments and recommendations
				regarding breast cancer in younger women as the Director considers
				appropriate.
					(e)Authorization of
		  appropriationsFor the purpose of
				expanding, intensifying, and coordinating activities regarding breast cancer in
				younger women under this section, there are authorized to be appropriated
				$9,000,000 for each of fiscal years 2007 through 2013, and such sums as may be
				necessary for fiscal years 2014 through 2018. Such authorizations of
				appropriations are in addition to any other authorizations of appropriations
				available for such
				purpose.
					.
		
